 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 1 of 30




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 316 California Ave.
   Reno, Nevada 89509
 3 775-453-0112
   luke@lukeandrewbusbyltd.com
 4 Attorney for the Plaintiff

 5
                             UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
                                             ***
 8
     TRINA OLSEN,
 9
                         Plaintiff,                 Case No.: 3:19-cv-00665-MMD-WGC
10   vs.
11   WASHOE COUNTY SCHOOL                           MOTION FOR PARTIAL SUMMARY
     DISTRICT, a political subdivision of the       JUDGMENT ON LIABILITY
12   State of Nevada; Washoe County School
     District Superintendent TRACI DAVIS;           ORAL ARGUMENT REQUESTED
13   and DOES 1 through 10, inclusive,
14                    Defendants.
     _____________________________________/
15

16         COMES NOW, TRINA OLSEN, (“Olsen” or “Plaintiff”), by and through the
17
     undersigned counsel, and files the following Motion for Partial Summary Judgment
18
     on Liability against Defendant WASHOE COUNTY SCHOOL DISTRICT, a political
19

20 subdivision of the State of Nevada (“WCSD”) and former WCSD Superintendent

21 TRACI DAVIS (“Davis”).

22
                   MEMORANDUM OF POINTS AND AUTHORITIES
23
           I.    Summary
24

25         In May of 2017, Trina Olsen (“Olsen”), in her capacity as an Assistant

26 Principal at Hug High School in Reno, Nevada, was made aware of allegations that

27
     her boss, Hug High Principal Lauren Ford (“Ford”) and Dean of Students Jessica
28


                                                1
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 2 of 30



     Wilson (“Wilson”) had caught students at Hug High with marijuana at school, but
 1

 2 had allowed the students to keep the marijuana. Olsen felt it was her duty to report

 3 these allegations to WCSD Area Superintendent Roger Gonzalez (“Gonzalez”), an

 4
     official outside of Hug High. However, rather than investigate Wilson and Ford
 5
     regarding allegations that they returned drugs to students, Gonzalez, Ford, and
 6

 7 other WCSD employees, including Labor Relations Manager Virginia Doran

 8 (“Doran”), and ultimately Davis, engaged in a sustained and vindictive campaign of
 9
     character assassination, false accusations, and retaliation against Olsen.
10
           Despite having an excellent track record as a WCSD employee for a number
11

12 of years without any discipline prior to the marijuana incident at issue in this case,

13 after discovering allegations that Wilson and Ford had returned marijuana back to

14
     students and investigating and reporting the matter to Gonzalez, Olsen has been
15
     subject to a barrage of false accusations and allegations of misconduct by WCSD
16

17 officials, which ultimately led to Olsen being fired by Davis in coordination and

18
     consultation with several current WCSD officials, including the General Counsel for
19
     WCSD and current WCSD Superintendent Kristin McNeil. Olsen was accused of,
20

21 among other things, unprofessional conduct, dishonesty, and gross misconduct in

22 retaliation for bringing to light Ford’s actions.

23
           When Olsen sought due process to prove her claims at arbitration, WCSD
24
     fired her anyway, even though doing so was inarguably a breach of the very law that
25

26 WCSD told Olsen to invoke in seeking review of the recommendation to fire her.

27 When Olsen prevailed at arbitration, WCSD continued to fight to silence Olsen to try

28
     and cover up what had happened and continued to ignore the law. There are no

                                                 2
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 3 of 30



     genuine issues of material fact for the Court to resolve in this case. The issues of
 1

 2 fact have already been decided at arbitration. What remains in dispute are pure

 3 questions of law.

 4
            II.      Statement of Facts
 5
            Olsen has been an employee of WSCD since 1992 and Olsen became a full-
 6

 7 time teacher at WCSD in 1996. See Declaration of Trina Olsen, Exhibit 1. Olsen

 8 was a probationary employee for three years until 1999, when she gained post-
 9
     probationary status because she was deemed to have performed her job
10
     satisfactorily. Id.
11

12          Olsen worked in various positions as a certificated teacher and then Dean of

13 Students. For the 2016-2017 school year, Olsen was promoted to the position of

14
     Assistant Principal at Hug High School, where she reported to and was supervised
15
     by Ford. Id. In her capacity as Assistant Principal at Hug High, Olsen was part of
16

17 the administrative team running Hug High, which included a role in disciplining

18
     students. Id.
19
            From the beginning of her tenure at Hug High, Olsen was concerned with the
20

21 lack of discipline and the permissive culture of the staff at Hug High when it came to

22 holding students to account for failure to follow the rules. See Exhibit 1. Olsen was

23
     concerned that a lack of leadership from Ford on the discipline issues was a core
24
     cause of this problem. Id. Hug High’s students where not from the wealthiest areas
25

26 of Washoe County, and Olsen perceived a culture of low expectations existed for

27 these students based on this fact. Id. Olsen was a close witness to a student getting

28
     shot at Hug High by a campus police officer in December of 2016, which reinforced

                                                3
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 4 of 30



     Olsen’s belief that students at Hug High were out of control. Id. Ford would refuse
 1

 2 to acknowledge the reality that the school she was running was rife with a lack of

 3 discipline and control. Id.

 4
             In paragraph 13 of the Plaintiff’s Amended Verified Complaint 1, Olsen alleged
 5
     that Ford completed Olsen’s yearly Performance Evaluation on or about April 21,
 6

 7 2017, and rated Olsen overall effective. (ECF Doc # 1-1 at 88). In WCSD’s Answer

 8 (ECF Doc. #13 at 3), WCSD admitted to this allegation and stated that the evaluation
 9
     speaks for itself.
10
             On May 5, 2017, Olsen was informed by a teacher at Hug High of allegations
11

12 that illegal drugs may have been returned to students by Wilson. Id. When Olsen

13 confronted Wilson, Wilson admitted that she caught a student with marijuana, but

14
     had returned the marijuana to the student, and Wilson stated that she has seen Ford
15
     do the same thing. Id.
16

17           Beginning on May 6, 2017 according to text messages between a Hug High
18
     teacher and Wilson from around the time of the marijuana incident at issue in this
19
     case, it is clear that the student in question was caught with marijuana at Hug High
20

21 by Wilson and Wilson returned the marijuana to the student. See Confidential

22 Exhibit 2. 2

23
             Shortly after being made aware of the allegations that Ford and Wilson
24
     returned drugs to students, Olsen discussed the matter with her mentor David
25

26   1
       This matter was filed by Olsen in the Second Judicial District Court in Washoe County, but was removed
27   to this Court by WCSD on November 1, 2019. See ECF Doc #1. The State of Nevada waives 11th
     Amendment sovereign immunity when it voluntarily removes a case to Federal Court. Embury v. King,
28   361 F.3d 562 (9th Cir. 2004) and Walden v. Nevada, 945 F.3d 1088, 1091 (9th Cir. 2019).
     2
       This Motion is accompanied by a motion for leave to file Exhibits 2, 5, and 11 under seal per LR-10-5.


                                                        4
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 5 of 30



     Murdock, who was an assistant principal at Sparks High School. Exhibit 3. On May
 1

 2 8, 2017, Olsen then discussed the matter with Brad Bodine, who was also an

 3 assistant principal at Hug High. Bodine recommended that Olsen direct Wilson to

 4
     self-report the incident to Ford. See Exhibit 3 at page 3.
 5
           On May 8, 2017, Olsen directed Wilson to self-report the marijuana incident
 6

 7 to Ford. Id. On May 11, 2017, Wilson self-reported the marijuana incident to Ford.

 8 See Statement of Wilson in Confidential Exhibit 5.
 9
           On May 17, 2017, Olsen received a letter from Gonzalez, attached hereto as
10
     Exhibit 6, informing Olsen that she was being reassigned to Traner Middle School
11

12 pending an investigation of allegations of misconduct against Olsen. Gonzalez’s

13 letter states that Olsen is being reassigned for, “protection of your rights as well as

14
     the rights of students and staff at Hug High School.” Id.
15
           On May 18, 2017, Olsen responded to Gonzalez in a letter stating, “there is
16

17 much more to this situation, and I will be defending myself.” Exhibit 7 page 2.

18
     Gonzalez copied Virginia Doran to his response to Olsen, also in Exhibit 7, to which
19
     Doran responded that Gonzalez should direct Olsen not to discuss the investigation.
20

21         Beginning on May 19, 2017, Olsen sent emails to Gonzalez to request a

22 meeting for help to formally report the marijuana incident and to receive support.

23
     Gonzalez refused to meet with Olsen, and instead suggested Olsen fill out a staff
24
     complaint regarding her concerns about Ford. Exhibit 1.
25

26         On May 22, 2017, Ford informed Olsen that Ford was removing positive

27 elements of Olsen’s employment evaluation more than a month after it was finalized

28
     and filed with WCSD. Olsen objected to these changes to her evaluation because

                                                5
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 6 of 30



     her evaluation was already complete, but Gonzalez refused to intervene. Gonzalez
 1

 2 permitted Ford to retroactively change Olsen’s employment evaluation such that

 3 positive elements of the evaluation were removed. See Exhibits 1 and 8.

 4
           On May 24, 2017, Olsen received a “Notice of Investigatory/Due Process
 5
     Meeting and Right to Representation” signed by Ford, alleging various acts of
 6

 7 misconduct against Olsen, including an allegation that Olsen engaged in

 8 misconduct for failing to report the marijuana incident to Ford: “You allegedly failed
 9
     to report to me an incident reported to you on May 8th involving a student, staff
10
     member and drugs.” Exhibit 9.
11

12         On May 25, 2017, Olsen wrote another email to Gonzalez in Exhibit 10

13 requesting to formally report the marijuana incident and requesting a meeting with

14
     Gonzalez.
15
           On May 31, 2017, Ford wrote an email to Doran, attached hereto as
16

17 Confidential Exhibit 11 in which Ford states that she caught a student with drugs but

18
     did not suspend the student, but rather gave the student 2 days in school
19
     suspension, because the student provided the names of her dealer and other
20

21 students who were dealing on campus. Ford concluded this email to Doran by

22 thanking her and stating that she owed Doran “big time for today.” Id.

23
           On June 1, 2017, Olsen authored an email to Gonzalez requesting a meeting,
24
     referring to her earlier email to Gonzalez involving the marijuana incident. See
25

26 Exhibit 12. Gonzalez then wrote an email to Doran, also in Exhibit 12, and stated:

27                I do not want to meet with her at this time. With regard to
                  the marijuana allegation (which was actually about
28
                  suspension not about returning drugs), it seems she is

                                                6
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 7 of 30



                   only going to bury herself deeper. Should I advise her to
 1
                   just use the form?
 2
     In the same email chain, Doran responded: “I concur...let’s see where this goes” Id.
 3

 4         In another email chain dated June 1, 2017, attached hereto in Exhibit 13,

 5 shows that rather than looking into whether Olsen’s allegations were accurate, the

 6
     same day Olsen was looking to Gonzalez for help in addressing the issue, Gonzalez
 7
     and Doran were instead communicating with Ford about the marijuana incident.
 8
 9 See Exhibit 13.

10         On June 2, 2017, in an email exchange between Ford and Doran, Doran
11
     describes that the amount of marijuana at issue, that it “wouldn’t have even qualified
12
     for a police measurement...as I understand it.” Exhibit 4.
13

14         On June 4, 2017, Olsen again wrote to Gonzalez requesting to meet to grieve

15 about Ford, but Gonzalez simply forwarded the message to Doran on June 6, 2017.

16
     Exhibit 14.
17
           On June 26, 2017, Olsen received another, “Notice of Investigatory-Due
18
19 Process Meeting and Right to Representation” also signed by Ford, alleging various

20 acts of misconduct against Olsen. Exhibit 15.

21
           On July 19, 2017, Olsen received a Letter of Admonition, signed by Ford,
22
     attached hereto as Exhibit 16. Also on July 19, 2017, Olsen received a second
23

24 Letter of Admonition, signed by Ford, attached hereto as Exhibit 17.

25         On July 19, 2017, Olsen received another, “Notice of Investigatory/ Due
26
     Process Meeting and Right to Representation” signed by Gonzalez, alleging various
27
     acts of misconduct against Olsen including regarding the marijuana incident: “It is
28


                                                7
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 8 of 30



     alleged that you have brought false claims and allegations against Lauren Ford.”
 1

 2 Exhibit 18.

 3         On July 27, 2017, Olsen received a letter from Gonzalez informing her that
 4
     she was being placed on Administrative leave with pay pending resolution of the
 5
     allegations of misconduct against Olsen. Exhibit 19. In the letter, Gonzalez also
 6

 7 directed Olsen not to discuss the investigation with anyone except council or her

 8 WSPA representative. Id.
 9
           On August 22, 2017, Olsen wrote a letter to Traci Davis, attached hereto as
10
     Exhibit 20, appealing the Letters of Admonition issued on July 19, 2017.
11

12         On November 14, 2017, after a hearing with then Deputy Superintendent

13 Kristin McNeil, McNeil issued two letters in Exhibits 21 and 22 denying Olsen’s

14
     grievance against WCSD and upholding the allegations of misconduct against
15
     Olsen. In addressing the marijuana incident, McNeil stated:
16

17                In reviewing statements it was clear to me you did not
                  follow correct protocols put into place for reporting such
18
                  incidences. You at no time went to Mrs. Ford to report
19                what had been told to you by Dean Jessica Wilson. Exhibit
                  21 at 5.
20

21         On November 17, 2017, Olsen again wrote to Davis directly requesting a 15-

22 minute meeting to discuss what was happening, to which Davis never responded.

23
     Exhibit 23. In Exhibit 23, Olsen states: “I received an "effective evaluation, only to
24
     receive 15 allegations of misconduct within 6 weeks of that evaluation. Procedures
25

26 where not followed and the system has failed me.”

27         On Monday May 7, 2018, Dawn Huckaby, Chief Human Resources Officer at
28
     WCSD wrote Doran to inquire as to the status of Olsen and when her “letter goes

                                                 8
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 9 of 30



     out for separation” because WCSD was looking to fill Olsen’s position. Exhibit 24.
 1

 2 Doran responded that it was “Probably going out by Wednesday.” Id.

 3         On June 28, 2018, Gonzalez authored a letter to Olsen, attached hereto as
 4
     Exhibit 25, copied to Davis and other WCSD employees, which recommended that
 5
     Olsen be dismissed from WCSD. Among the allegations against Olsen detailed by
 6

 7 Gonzalez in the letter, were that Olsen had made false accusations against Ford

 8 related to the marijuana incident. Attached to Gonzalez’s letter in Exhibit 25 is a
 9
     copy of the provisions of NRS 391.822 and the letter specifically states that, “If you
10
     wish to appeal this action, you will need to follow NRS 391.822 (attached
11

12 document).” Gonzalez’s letter in Exhibit 25 contains the following statement

13 regarding the marijuana incident:

14
                  What the Dean had observed was Principal Ford not
15                issuing a consequence to another student who possessed
16
                  marijuana as that student had served as an informant and
                  had provided the school with the name of the student who
17                was dealing the drugs on the campus.
18
           On July 6, 2018, Olsen’s then counsel filed a Request to Arbitrate the matter
19
     of the recommendation of her firing by Gonzalez which was addressed directly to
20

21 Davis. Exhibit 26. Also on July 6, 2018, Olsen’s then counsel sent a Grievance

22 Protesting Recommendation To Discharge, which was also addressed directly to

23
     Davis. See Exhibit 27.
24
           On July 19, 2018, Olsen submitted a staff complaint addressed to WCSD and
25

26 Davis complaining about the situation involving Ford claiming that she had been

27 retaliated against for reporting the marijuana allegations against Ford. Exhibit 28.

28


                                                9
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 10 of 30



           On July 23, 2018, after not receiving her paycheck, Olsen was informed by
 1

 2 WCSD via email that because her status at WCSD was “recommended for

 3 dismissal,” her pay had been suspended. See Exhibit 29.

 4
           On July 27, 2018, Olsen was notified by Davis that she was discharged
 5
     effective (retroactively) July 5, 2018, despite the fact that Davis, by the very terms of
 6

 7 the July 27, 2018 letter, was aware that Olsen had elected to arbitrate the matter

 8 and that arbitration proceedings were in process. See Exhibit 30. At her
 9
     Deposition, Davis stated that at the time she issued the letters in Exhibit 30 that she
10
     knew that Olsen requested arbitration. Exhibit 31 at 41:23.
11

12         On July 30, 2018 in a letter signed by Doran attached hereto as Exhibit 32,

13 and copied to Davis, addressing the July 19, 2018 Staff Complaint received from

14
     Olsen in Exhibit 28, Doran states:
15
                  Effective July 5, 2018 you were dismissed from service
16
                  with the District and no longer a staff member of the
17                District after that date. Therefore, the District rejects the
                  staff complaint and will not process it.
18
19         Olsen’s termination was the subject of arbitration proceedings before

20 Arbitrator Andrea L. Dooley in Case No. LA-627-2018 on November 1st, 2nd, and 28th

21
     of 2018, conducted in Reno, Nevada. Dooley issued a Decision and Award on
22
     December 13, 2018 attached hereto as Exhibit 33. The Arbitrator found: a. WCSD
23

24 violated NRS 391.822 when Davis terminated Olsen on July 5, 2018 without waiting

25 for the final report from the Arbitrator; Id. at 36. b. WCSD did not meet their burden

26
     of proof that the alleged actions against Olsen constituted misconduct; Id. at 34. c.
27

28


                                                10
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 11 of 30



     WCSD took disciplinary measures against Olsen that were retaliatory; Id. at 32, and
 1

 2 d. WCSD’s dismissal of Ms. Olsen was arbitrary and capricious. Id. at 38.

 3         The Arbitrator’s Decision and Award stated that WCSD, “…must reinstate
 4
     Ms. Olsen and make her whole back to July 5, 2018, the superintendent will then
 5
     follow the provisions of 391.824(6).” Id. WCSD did not comply with the provisions
 6

 7 of NRS 391.824(6) within 5 days of the Decision and Award. Rather, in the time

 8 period following issuance of the Decision and Award, WCSD proposed that Olsen
 9
     sign a settlement agreement that contained non-disparagement and confidentiality
10
     provisions in exchange for rehiring her and paying Olsen’s back pay. See Exhibit
11

12 34. Olsen refused to sign WCSD’s proposed settlement agreement because she

13 felt that WCSD was trying to sweep Olsen’s allegations under the rug. See Exhibit 1.

14
           On January 9, 2019 Olsen was given her job back and was subsequently
15
     provided with backpay from July 5, 2018 to the date of rehire. See Exhibit 35.
16

17         On January 15, 2019, in an email exchange between WCSD board president
18
     Katy Simon Holland and WCSD board member Andrew Caudill attached hereto as
19
     Exhibit 36, Caudill expressed concerns about Olsen’s case: “I am super concerned
20

21 when an independent arbitrator says our superintendent broke the law as well as

22 the taxpayer expense in this matter.” In response, Simon-Holland stated:

23
                  ….arbitrators (who are quite routinely from California)
24                have often made decisions in my career that I completely
                  disagree with and have been judged to be incorrect by
25                other eminently qualified legal experts, just as judges’
26                decisions are often overturned by higher courts. In your
                  research, please don’t assume that just because the
27                arbitrator stated his or her opinion about something, it is
                  true. I find it very hard to believe that our legal staff
28
                  recommended a course of action to the Superintendent

                                               11
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 12 of 30



                       that was a violation of law, but I will keep an open mind
 1
                       and will wait to hear more. See Exhibit 36
 2
               On January 24, 2019, in a letter signed by Traci Davis and Katy Simon
 3

 4 Holland, written in response to public comments made by Olsen at a January 15,

 5 2019 public meeting of the WCSD board of trustees, Holland and Davis state: “The

 6
     District never ordered you not to speak, which would be a gag order;” and “…
 7
     drugs were never returned to either of these students, and the arbitrator's decision
 8
 9 is even confused over this issue contradicting itself in parts;” and: “To be clear, it

10 would be defamation to state otherwise.” [underlining in original] Exhibit 37.

11
               On February 8, 2019, WCSD issued a “Revised Letter of Admonition” to
12
     Olsen for various alleged infractions. This Letter of Admonition was signed by Ford,
13

14 who had subsequently been promoted to Area Superintendent to an area of WCSD

15 that does not include Hug High, or Wooster High School, where Olsen was rehired

16
     by WCSD and where she currently works. See Exhibit 38.
17
               On July 1, 2019, Davis was fired as superintendent from WCSD. 3 McNeill
18
19 was appointed as interim superintendent thereafter and was appointed as

20 superintendent on April 28, 2020.4

21
               On February 24, 2020, Davis’ deposition was taken for this case. At her
22
     deposition, Davis testified that she first became aware of an investigation of Olsen:
23

24                     Q:· Okay.· So in June 28th of 2018, you didn't know about
                       this situation?
25
     3
         https://www.reviewjournal.com/local/education/washoe-school-board-fires-superintendent-traci-davis-
26 1699365/.
     4
         https://www.rgj.com/story/news/2020/04/28/wcsd-names-kristen-mcneill-its-new-
27 superintendent/3043141001/

28


                                                          12
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 13 of 30



                  A:· I mean, I knew that she was going -- that -- that there
 1
                  was going to be a recommendation for dismissal based on
 2                the investigation.
                  Q:· Do you remember who told you that?
 3                A:· Deputy Superintendent McNeill.
 4                Exhibit 31 at 32:4.

 5         Davis testified that the decision to fire Olsen was made in conjunction with
 6
     other officials at WCSD, including the Office of General Counsel at WCSD and “the
 7
     deputy,” meaning then Deputy Superintendent McNeill, and that Davis would
 8
 9 receive input and advice from WCSD staff on the issues before making a decision.

10 Id at 33-36.

11
           When presented with the document in Exhibit 30, which is the letter signed
12
     by Davis terminating Olsen’s employment, Davis stated that she recalled slightly
13

14 that the dispute between WCSD and Olsen was going to an arbitrator to decide and

15 that Davis was advised that it was ok that Olsen be fired at that time. Id. 41:23. Davis

16
     also testified that Olsen was not treated any differently than any other employees at
17
     WCSD subject to discipline and as far as she was aware Olsen was treated the
18
19 same way as similarly situated people at the district. Id. 50:4.

20         On February 3, 2020, 417 days after issuance of the Decision and Award,
21
     and only in a response to pending hearing on a Motion for Preliminary Injunction
22
     filed in this case by Olsen, then Interim Superintendent McNeill issued a letter to
23

24 Olsen stating that WCSD does not intent to recommend Olsen’s dismissal, “or take

25 any adverse employment action against you based on the facts and circumstances

26
     addressed in the Arbitration Recommendation.” Exhibit 39.
27

28


                                               13
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 14 of 30



           However, to date, and despite WCSD’s assurances, Olsen is still dealing with
 1

 2 the fallout from the marijuana incident in the form of the terms of the Letter of

 3 Admonition issued by WCSD in Exhibit 38. The terms of the Letter of Admonition

 4
     issued by Ford after the arbitration require that Olsen must have weekly meetings
 5
     with her supervisor and that she is precluded from assisting in certain matters
 6

 7 involving testing, despite the fact that the Arbitrator found that Ford bore some of

 8 the responsibility for the testing issues of which Olsen was accused. McNeill’s
 9
     representation that WCSD will not take any adverse employment action against
10
     Olsen based on the facts and circumstances addressed in the Arbitration
11

12 Recommendation is inconsistent with the fact that Olsen is still living with the

13 adverse consequences of her reporting Ford in the form of the terms of the Letter

14
     of Admonition.
15
           III.   Standard of Review
16

17         Pursuant to Federal Rule of Civil Procedure 56, an order granting summary
18
     judgment should be issued only when there are no genuine issues of material fact
19
     and the moving party is entitled to judgment as a matter of law. “The purpose of
20

21 summary judgment is to avoid unnecessary trials when there is no dispute as to the

22 facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468,

23
     1471 (9th Cir. 1994). In a summary judgment motion, the trial court is to perform a
24
     “threshold inquiry of determining whether there is a need for a trial.” Taybron v. City
25

26 and County of San Francisco, 341 F.3d 957, 959 (9th Cir. 2003) (citing Anderson v.

27 Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Summary judgment should be

28
     granted if, taking the evidence and all reasonable inferences drawn therefrom in the

                                               14
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 15 of 30



     light most favorable to the non-moving party, there are no genuine issues of
 1

 2 material fact. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013). An issue of

 3 material fact is genuine if there is sufficient evidence for a reasonable jury to return

 4
     a verdict for the non-moving party. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.
 5
     2010). The court must not weigh the evidence or determine the truth of the matter
 6

 7 but only determine whether there is a genuine issue for trial. See Balint v. Carson

 8 City, 180 F.3d 1047, 1054 (9th Cir. 1999).
 9
           As an assistant principal at Hug High, Olsen was an “administrator” as the
10
     term is defined in NRS 388.1215 and NRS 931.650(1), as she was an,
11

12 “…administrator or other person in charge of a school” and was employed in that

13 capacity by WCSD. Because of her long tenure at WCSD, Olsen was a “post-

14
     probationary” employee and an “administrator” in a probationary position as these
15
     terms are defined and used in NRS 391.820(8). NRS 391.824(1) provides:
16

17                If a timely request for an expedited hearing is made
                  pursuant to NRS 391.822, the superintendent must not
18
                  take any further action relating to the recommendation
19                to dismiss the probationary employee until the written
                  report from the arbitrator is filed with the
20                superintendent and the probationary employee pursuant
21                to subsection 2. [emphasis added]

22         IV.    Argument
23
           A. Collateral Estoppel
24
           At arbitration, Olsen already prevailed in showing the facts that support the
25

26 conclusion that WCSD terminated Olsen in violation of her Due Process rights

27 under the 14th Amendment, as conferred by NRS Chapter 391. As explained in

28
     Greenblatt v. Drexel Burnham Lambert, Inc., 763 F.2d 1352, 1360 (11th Cir. 1985)

                                               15
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 16 of 30



     (citing RESTATEMENT (SECOND) JUDGMENTS § 84(3) and cmt. c (1982)), the
 1

 2 Court should estop WCSD and Traci Davis from relitigating the facts found by

 3 Arbitrator Andrea Dooley in the Decision and Award in Exhibit 33:

 4
                   When an arbitration proceeding affords basic elements of
 5                 adjudicatory procedure, such as an opportunity for
                   presentation of evidence, the determination of issues in an
 6
                   arbitration proceeding should generally be treated as
 7                 conclusive in subsequent proceedings, just as
                   determinations of a court would be treated.
 8
 9          The 9th Circuit has adopted the same essential rule, i.e. that collateral

10 estoppel should apply where the issue at stake is identical to one alleged in prior

11
     litigation and the issue has been actually litigated in prior litigation, and
12
     determination of issue in prior litigation was a critical and necessary part of
13

14 judgment in earlier action. Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318, 61

15 USLW 2032, Fed. Sec. L. Rep. P 96821, 1992 WL 126611 (9th Cir. 1992).

16
            Nevada Law strongly supports the application of collateral estoppel to
17
     findings of fact that have been adjudicated in arbitration: “Collateral estoppel
18
19 applies to arbitration.” City of Reno v. Reno Police Protective Ass'n, 118 Nev. 889,

20 894, 59 P.3d 1212, 1216 (2002) citing Int'l Assoc. Firefighters v. City of Las Vegas,

21
     107 Nev. 906, 911, 823 P.2d 877, 880 (1991).
22
            The parties mutually selected Dooley to resolve the dispute between Olsen
23

24 and WCSD. The arbitration was conducted pursuant to the Expedited Labor

25 Arbitration Procedures established by the American Arbitration Association, in

26
     accordance with NRS 391.822(2)(b). See Exhibit 33 at 1.
27

28


                                                  16
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 17 of 30



           As described above, the facts underlying the dispute between Ms. Olsen and
 1

 2 WCSD have already been subject to a three day evidentiary hearing, after which the

 3 Arbitrator concluded that WCSD took retaliatory action against Olsen and that

 4
     WCSD’s firing of Olsen was “arbitrary and capricious,” and was done in violation of
 5
     applicable law. See Exhibit 33 at 19 and 37.
 6

 7                … taking disciplinary action against someone for making a
                  complaint of alleged misconduct is retaliatory and has the
 8                effect of inhibiting people from coming forward with other
 9                allegations of misconduct. There is genuine uncertainty
                  about what Wilson’s statement meant. In the third hand
10                account Olsen received, Wilson had found drugs in a
                  student’s wallet and then returned the drugs to the
11
                  student. When asked about it, Wilson said that “Lauren
12                had done the same thing.” It’s not unreasonable to find
                  that statement shocking to hear about one’s superior and
13                to believe that the District should take steps to investigate
14                the matter.

15                The evidence presented by the District did not support the
16
                  allegation that Olsen made false allegations or was
                  dishonest. Olsen reported a hearsay statement and
17                expected a fair investigation, and instead was terminated.
                  This discipline is retaliatory and overly punitive. Id. at 32
18
19                Because of the retaliatory nature of the recommendation
                  of dismissal, the Employer’s lack of just cause for
20                discharge is arbitrary and capricious. Id. at 37
21
           Olsen has plead four causes of action in her Amended Verified Complaint
22
     (See Doc. #1-1): a 14th Amendment Due Process Claim against Defendant Traci
23

24 Davis, a 42 U.S.C. Section 1983 Monell Claim against WCSD, a Due Process Claim

25 based on Article 1 Section 8(2) of the Nevada Constitution against Davis and

26
     WCSD, and a Tortious Discharge claim against Davis and WCSD. See Verified
27
     Complaint.
28


                                               17
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 18 of 30



           B. Olsen’s 14th Amendment Rights to Due Process Were Violated by
 1
              Davis
 2
           The Due Process Clause of the 14th Amendment to the US Constitution
 3

 4 provides that a state may not deprive a person of life, liberty, or property without

 5 due process of law. While 42 U.S.C. 1983 creates no substantive rights, it creates a

 6
     vehicle for enforcing existing federal rights, such as the right to due process of law.
 7
           Due process rights exist where an employee has a property interest in his or
 8
 9 her employment or a reasonable expectation of continued employment. Property

10 interests related to employment are created and defined by existing rules, such as

11
     state law, that secure certain benefits and that support claims of entitlement to
12
     those benefits. Board of Regents of State Colleges v. Roth, 408 U.S. 564 (1972) and
13

14 Perry v. Sindermann, 408 U.S. 593, 596, 92 S. Ct. 2694, 2697 (1972). Due Process

15 rights are, “…conferred, not by legislative grace, but by constitutional guarantee.”

16
     Arnett v. Kennedy, 416 U.S. 134, 167 (1974). While the legislature may elect not to
17
     confer a property interest, it may not deprive a granted property interest without
18
19 first complying appropriate procedural safeguards. Id.

20         Davis ’actions against Olsen the action occurred under color of Nevada law
21
     resulted in the deprivation of Olsen’s Constitutional right to Due Process under the
22
     14th Amendment. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th
23

24 Cir.2006) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). The undisputed facts

25 show that Davis was aware of and participated in the firing of Olsen directly, as

26
     Davis put pen to paper to effect that result as shown in Exhibit 30. Avalos v. Baca,
27
     596 F.3d 583, 587 (9th Cir.2010). Davis’ conduct was a proximate cause of Olsen’s
28


                                                18
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 19 of 30



     injury, as Davis fired Olsen directly. Harper v. City of Los Angeles, 533 F.3d 1010,
 1

 2 1026 (9th Cir.2008).

 3            Property interests are not created by the Constitution but are created by
 4
     existing rules and understandings that stem from an independent source such as
 5
     state law. . .’” Cleveland Bd. Of Educ. v. Loudermill, 470 U.S. 532, 538 (1985)
 6

 7 (quoting Board of Regents v. Roth, 408 U.S. 564, 577 (1972)). The provisions of

 8 NRS Chapter 391 establish procedures that govern the management of personnel
 9
     matters by WCSD and specifically provide procedural safeguards for teachers and
10
     administrators in their continued employment. See Nelson v. Halima Academy
11

12 Charter School, Case No. 03:05-CV-0171-LRH(RAM), 2006 WL 1994878, at *2 n.4

13 (D. Nev. July 14, 2006). Olsen was a postprobationary employee and had a

14
     property interest in her job at WDSD. 5 At Arbitration, WCSD conceded that the
15
     were required to show just cause to fire Olsen. Exhibit 33 at 20. According to the
16

17 Negotiated Agreement between WCSD and the Washoe Principals Association

18
     attached hereto as Exhibit 40, Section 18.1: “The School District shall not
19
     discharge, demote, suspend or take any other disciplinary action against a post
20

21 probationary bargaining unit member of this unit without just cause.” The

22 Arbitrator’s decision concludes that WCSD did not have just cause to terminate

23
     Olsen:
24
                     … the Arbitrator concludes that the Employer did not meet
25                   their burden of proof that the alleged actions constituted
26   5
       “This status does not mean that all postprobationary employees must be terminated only for cause. It
27   simply means that they are guaranteed a renewal unless they are terminated. While working in a standard
     public school, this means that they will be renewed unless terminated for cause.” Nelson v. Halima Acad.
28   Charter Sch., 03:05-CV-0171-LRHRAM, 2006 WL 1994878, at *4 (D. Nev. July 14, 2006)



                                                        19
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 20 of 30



                  misconduct. The District does not have just cause for
 1
                  termination of Trina Olsen. Id. at 34.
 2

 3         Nevada law requires that WCSD must follow procedures required by statute
 4
     in nonrenewal of even a probationary teacher's contract. McCracken v. Elko
 5
     County Sch. Dist., 103 Nev. 655, 747 P.2d 1373 (1987).
 6

 7         There is no genuine issue of fact as to whether WCSD deprived Olsen of a

 8 granted property interest in violation of its own procedural safeguards, i.e. the right
 9
     for an employee in Olsen’s position to seek to arbitrate the recommendation that
10
     she be terminated in accordance with NRS 391.822, and the prohibition in NRS
11

12 391.824(1) on taking any further action relating to the recommendation to dismiss

13 the Olsen until the written report of the arbitrator was filed. Davis fired Olsen and

14
     cut off her pay effective July 5, 2018 (See Exhibit 30), and the Decision and Award
15

16
     was issued on December 13, 2018. Exhibit 33.

17         The facts also show that even after Olsen prevailed at arbitration, WCSD
18
     continued to try and pressure Olsen to try ang get her to sign a non-disclosure and
19
     non-disparagement agreement before taking the actions required by NRS
20

21 391.824(6). See Exhibit 34. Olsen had a plain right to be free from dismissal without

22 just cause and had a right to a fair hearing before a third party neutral before she

23
     could be terminated by WCSD. Olsen also had the right, subsequent to the
24
     arbitration process described in NRS 391.822 et seq, to be affirmatively informed,
25

26 “that dismissal of the employee will not be recommended to the board and that no

27 further action will be taken against the employee.” See NRS 391.824(6)(b). WCSD

28
     did not even attempt to comply with this law until it faced a Motion for Preliminary

                                               20
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 21 of 30



     Injunction in this case, when it issued the letter in Exhibit 39 on February 2, 2020
 1

 2 stating that WCSD would not take any further adverse employment action against

 3 Olsen.

 4
            There is an enormous power differential between a well-funded government
 5
     agency such as WCSD and a single employee like Olsen. If a public official
 6

 7 chooses to disregard procedural safeguards and run roughshod over an

 8 employee’s rights, doing so exerts an enormous amount of psychological and
 9
     financial pressure on the employee to accept whatever resolution may be offered, if
10
     any, or to just give up. See Exhibit 1. Subsequent to the issuance of the Decision
11

12 and Award, rather than comply with the provisions of NRS 391.824(6) within 5 days,

13 WCSD tried to coerce Olsen into signing a settlement agreement that contained a

14
     non-disparagement clause and confidentiality provisions that would have prevented
15
     Olsen from speaking out about what happened to her in exchange for the back-pay
16

17 and reinstatement to her position. See Exhibit 34. WCSD has continually tried to

18
     silence Olsen in this matter by directing her not to speak about the incident and
19
     threatening her when she did so. See Exhibits 19 and 37. Olsen refused to sign any
20

21 such settlement and was not informed that she was to be reinstated until January 9,

22 2019 (See Exhibit 35), nearly a month after the December 13, 2018 Decision and

23
     Award in Exhibit 33.
24
            C. WCSD is liable to Olsen under Monell
25

26          Actions of Davis are a policy or custom of WCSD. See Jett v. Dallas

27 Independent School District, 491 U.S. 701, 737 (1989), a policy or custom becomes

28
     official when it results from the decision or acquiescence of the municipal officer or

                                                21
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 22 of 30



     body with final policymaking authority over the subject matter of the offending
 1

 2 policy. Local governments are liable for underlying 42 U.S.C. 1983 claims if the

 3 deprivation is the result of the agency’s custom, policy, or practice. Monell v. New

 4
     York City Department of Social Services, 436 U.S. 658 (1978). See also Anderson
 5
     v. Warner, 451 F.3d 1063, 1070 (9th Cir. 2006). Davis, as superintendent of WCSD,
 6

 7 deprived Olsen of her rights under the law, and was the officer with final

 8 policymaking authority over personnel matters within WCSD, including over the
 9
     decision to fire Olsen. Lytle v. Carl, 382 F.3d 978, 981 (9th Cir.2004) and Goldstein
10
     v. City of Long Beach, 715 F.3d 750, 753 (9th Cir.2013).
11

12             Whether an official is a policymaker for Monell purposes is a question of state

13 law for the court. City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988); see Ellins

14
     v. City of Sierra Madre, 710 F.3d 1049, 1066 (9th Cir.2013). The determination is
15
     made on a function-by-function approach analyzed under the state organizational
16

17 structure. Goldstein, 715 F.3d at 753. A “policy" is a deliberate choice to follow a

18
     course of action made from among various alternatives by the official or officials
19
     responsible for establishing final policy. Fogel v. Collins, 531 F.3d 824, 834 (9th
20

21 Cir.2008). From the statutory scheme in NRS 391.210 et seq., and WCSD’s

22 policies, the superintendent of WCSD has the policymaking authority to terminate

23
     WCSD employees. WCSD Board Policy 4105 6 states in pertinent part, “Authority is
24
     delegated by the Board of Trustees to the Superintendent to implement the
25

26
     6
         WCSD Board Policies are available at https://www.wcsdpolicy.net/searchboardpolicy.php
27

28


                                                         22
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 23 of 30



     employment procedures of the District.” WCSD Board Policy 9085(a) “Delegation
 1

 2 to Superintendent” states in pertinent part that:

 3                …the superintendent is authorized, within the powers and
 4                authority of the Board of Trustees, to make all decisions,
                  take actions, establish practices, develop activities, and
 5                generate further policies, rules or procedures as
                  necessary and/or desired…” [emphasis added]
 6

 7         WCSD Board Policy 9085(f) states in pertinent part: “…the Superintendent is

 8 authorized to establish all further procedures, make all decisions, take all actions,
 9
     establish all practices, and develop all activities.” WCSD Board Policy 9088
10
     “Trustee/Superintendent Relations” states in pertinent part that:
11

12                The Superintendent is the Board’s only link to operational
                  achievement and conduct so that all authority and
13                accountability of staff, as far as the Board is concerned, is
14                considered the authority and accountability of the
                  Superintendent.
15

16
           The “function” of firing Olsen was carried out by Davis (See Exhibit 30) and

17 was done in coordination with her team at WCSD, including WCSD’s Office of

18
     General Counsel. Exhibit 31 at 11:4, 24:19, and 35:3. The idea that Davis was
19
     acting beyond the scope of her policymaking authority at WCSD or in a vacuum as
20

21 a rouge employee at WCSD for purposes of evaluating Monell liability is

22 inconsistent with the undisputed facts and Davis’ testimony in Exhibit 31.

23
           WCSD is liable for the acts of Davis if these acts caused a constitutional
24
     violation, even if the constitutional violation occurs only once. Pembaur v. City of
25

26 Cincinnati, 475 U.S. 469, 478 & n.6 (1986). Olsen was terminated by Davis with the

27 full knowledge that Olsen had opted to arbitrate her dispute with WCSD in

28
     accordance with NRS 391.822, of WCSD administration and the Board of Trustees,

                                                23
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 24 of 30



     and the current Superintendent at WCSD, Kristin McNeill, as shown by the Exhibits
 1

 2 attached hereto, including but not limited to Exhibits 21, 22, 25, 26, 27, and 28.

 3         As the letter in Exhibit 30 shows, Davis knew that Olsen’s case was subject to
 4
     arbitration, but Davis was indifferent to this fact and fired Olsen anyway. Davis’s
 5
     action in terminating Olsen with deliberate indifference to her rights was a policy of
 6

 7 WCSD, as explained above. Olsen’s firing was a violation of the statutory provisions

 8 applicable to WCSD governing the dispute between Olsen and WCSD, the
 9
     provisions of which Davis and WCSD deliberately ignored in their effort to pressure
10
     Olsen to stop speaking publicly about what had occurred at Hug High. Davis
11

12 testified at her deposition in Exhibit 31 that Olsen was not treated any differently

13 than any other employee at WCSD subject to discipline and as far as she was aware

14
     Olsen was treated the same way as similarly situated people at the district. Id. 50:4,
15
     reinforcing that WCSD has a pattern and practice of ignoring the law when it
16

17 handles disputes with employees. At her deposition, when asked whether WCSD

18
     had a policy in effect in Washoe County School District of disciplining or terminating
19
     employees who reported allegedly unlawful activity, Davis answered, “I don't recall
20

21 the policy, but I'm sure there is a policy. There are thousands of policies.” Id. at

22 72:22. Davis also asserted that the decision to fire Olsen was made by “The Team”

23
     (Id. at 41:15), including WCSD’s counsel. Id. at 66:16. However, officials such as
24
     Davis, “…cannot cloak themselves in immunity simply by delegating their
25

26 termination procedure decisions to their legal department, as the availability of such

27 a defense would invite all government actors to shield themselves from § 1983 suits

28
     by first seeking self-serving legal memoranda before taking action that may violate a

                                               24
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 25 of 30



     constitutional right.” Silberstein v. City of Dayton, 440 F.3d 306, 318 (6th Cir. 2006)
 1

 2 citing V-1 Oil Co. v. Wy. Dept. of Envtl. Quality, 902 F.2d 1482, 1488 (10th Cir.

 3 1990). The moving force behind Olsen’s dismissal was the policy of Davis and

 4
     WCSD to disregard Nevada law governing due process.
 5
           D. Due Process Under the Nevada Constitution
 6

 7         Olsen has also brought a Due Process Claim based on Article 1 Section 8(2)

 8 of the Nevada Constitution, which forbids action which is fundamentally unfair and
 9
     shocking to the universal sense of justice. Summers v. Warden of Nev. State
10
     Prison, 84 Nev. 326, 329, 440 P.2d 388, 390 (1968).
11

12         Public employees who may be terminated only for cause have a

13 constitutionally protected property interest and are entitled to due process before

14
     being deprived of that interest. Pressler v. City of Reno, 118 Nev. 506, 511, 50 P.3d
15
     1096, 1098 (2002). Because Olsen was a postprobationary employee as described
16

17 above, WCSD violated the Due Process Clause of the Nevada Constitution when it

18
     fired Olsen in violation of the procedural requirements of NRS Chapter 391 and
19
     where its firing of Olsen was retaliatory, was arbitrary and capricious, and without
20

21 just cause as found by the Arbitrator. Exhibit 33. Firing Olsen for reporting Ford to

22 Gonzalez and despite the prohibition from any such action until a neutral third party

23
     had heard Olsen’s case as provided in NRS 391.824(1) was fundamentally unfair
24
     and shocking to the universal sense of justice.
25

26         E. Tortious Discharge

27         Olsen’s Tortious Discharge claim should succeed as well because the facts
28
     indicate Olsen was fired for reporting the alleged illegal conduct of her co-workers

                                                25
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 26 of 30



     involving providing illegal drugs to students. See Exhibit 25, where one of the
 1

 2 allegations against Olsen that led to her dismissal was that she was guilty of: “Gross

 3 Misconduct; making false accusations toward your immediate supervisor.” As

 4
     determined in the Decision and Award in Exhibit 33, the Defendant's decision to fire
 5
     the Olsen was caused by Olsen’s lawful and appropriate action of reporting the
 6

 7 alleged illegal conduct of co-workers and, as such, her firing was in derogation of

 8 the public policy of the State of Nevada, i.e. the right to report of illegal activities of
 9
     others to the appropriate authorities without fear of retaliation. Allum v. Valley Bank
10
     of Nevada, 114 Nev. 1313, 1316, 970 P.2d 1062, 1064 (1998) and Buchanan v.
11

12 Watkins & Letofsky, LLP., 2019 WL 3848785, at *6 (D. Nev. Aug. 15, 2019).

13         A question at issue is whether Olsen reported the allegedly illegal conduct to
14
     an appropriate authority other than her supervisor as required by Wiltsie v. Baby
15
     Grand Corp., 774 P.2d 432, 433 (Nev.1989). Olsen worked at Hug High School
16

17 where her immediate supervisor was Ford. Under Wiltsie, where an employee

18
     “report[s] the activity to his supervisor rather than the appropriate authorities,” the
19
     employee is “merely acting in a private or proprietary manner” and is not eligible for
20

21 whistleblower protection. Id. at 433–34. Olsen did not report the alleged

22 misconduct at issue to her “supervisor” Ford, but rather to Gonzalez, the Area

23
     Superintendent for WCSD. Although the Colagiovanni v. CH2M Hill, Inc., 2015 WL
24
     1334900, at *9 (D. Nev. Mar. 20, 2015) states that reports of illegal activity must be
25

26 made “outside of the company,” the Nevada Supreme Court has never drawn this

27 same conclusion. The Wiltsie decision only states that reporting illegal activity to

28
     one’s “supervisor” is not sufficient and that one must report illegal activity to the

                                                 26
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 27 of 30



     “appropriate authorities.” In this case, Roger Gonzalez was the appropriate
 1

 2 authority, i.e. a public official outside of her place of work, i.e. Hug High, to whom to

 3 report the allegations and because he was the Area Superintendent who oversaw

 4
     Ford. WCSD expressly claimed that Olsen was subject to discipline because she
 5
     reported the allegations to Gonzalez and not Ford. See Exhibits 21-22, and 25.
 6

 7 Couching the issue as a failure to report the marijuana incident to Ford is the same

 8 as punishing Olsen for her actual reporting of the incident to Gonzalez. In effect,
 9
     Olsen was simultaneously punished by WCSD for reporting and not reporting the
10
     marijuana incident.
11

12         As to any “mixed-motives” argument, i.e. that under Allum v. Valley Bank of

13 Nevada, 114 Nev. 1313, 1319-20, 970 P.2d 1062, 1066 (1998) a party must show

14
     that their firing was proximately caused by the whistleblowing activity. In addressing
15
     the incident involving the marijuana at issue, the Arbitrator’s decision made plain
16

17 that WCSD retaliated against Olsen and fired her for reporting that she had been

18
     made aware that WCSD employees were allegedly engaged in inappropriate
19
     activities involving drugs at school: Exhibit 33 at 32: “Olsen reported a hearsay
20

21 statement and expected a fair investigation, and instead was terminated. This

22 discipline is retaliatory and overly punitive.”

23
           Conclusion
24
           WHEREFORE, Olsen requests that the Court grant this motion and enter
25

26 Summary Judgment against the Defendants on liability in this case and enter a

27 Declaratory Order that the acts, policies, and practices of WCSD and Davis as

28


                                               27
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 28 of 30



     alleged herein violated Olsen’s due process rights under the 14th Amendment to the
 1

 2 Constitution and the Nevada Constitution.

 3               DATED this Sunday, May 17, 2020:
 4
                                                  By:___________________________
 5                                                LUKE BUSBY, ESQ.
                                                  NEVADA STATE BAR NO. 10319
 6
                                                  316 CALIFORNIA AVE.
 7                                                RENO, NV 89509
                                                  775-453-0112
 8                                                LUKE@LUKEANDREWBUSBYLTD.COM
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                             28
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 29 of 30




 1                                     Exhibit List

 2
     1 - Declaration of Trina Olsen.pdf
 3
     2 - (CONFIDENTIAL) May 6 2017 Wilson Texts_Redacted.pdf
 4   3 - November 29, 2017 Murdock's email about incident.pdf
     4 - June 2, 2017 Redacted - Ford and Duran Emails re MJ.pdf
 5   5 - (CONFIDENTIAL) - Wilson Statement_Redacted.pdf
 6   6 - May 17, 2017 Reassignment to Traner.pdf
     7 - May 18, 2017 Virginis Doran Email to Roger Gonzalez.pdf
 7   8 - May 25, 2017 Ford Emails RE Eval.pdf
     9 - May 24, 2017 IDP.pdf
 8
     10 - May 25, 2017 Request for Meeting with Roger Gonzalez.pdf
 9   11- (CONFIDENTIAL) May 31, 2017 Ford Email to Duran_Redacted.pdf
     12 - June 1, 2019 email from RG to VD - bury herself deeper.pdf
10   13 - June 1, 2017 Email from Ford to VD and RG.pdf
11   14 - June 6, 2017 Olsen email to Gonzalez.pdf
     15 - June 26, 2017 IDP.pdf
12   16 - July 19, 2017 LOA #1.pdf
     17 - July 19, 2017 LOA #2.pdf
13
     18 - July 19, 2017 IDP.pdf
14   19 - July 27, 2017 Leave w Pay.pdf
     20 - Aug 22, 2017 Letter to Davis.pdf
15   21 - November 14, 2017 K. McNeill decision points appeal part 1.pdf
16   22 - November 14, 2017 K. McNeill decision points appeal part 2.pdf
     23 - November 17, 2017 Olsen Letter to Davis.pdf
17   24 - May 7, 2018 Virginia Doran Email Replaced before fired.pdf
18
     25 - June 28, 2018 Rec for Dismissal.pdf
     26 - July 6, 2018 Notice to Arbitrate.pdf
19   27 - July 6, 2018 Grievance Protesting Recommendation to Discharge.pdf
     28 - July 18, 2018 Whistleblower Complaint.pdf
20
     29 - July 23, 2018 Pay Suspended.pdf
21   30 - July 27, 2018 Davis Letter Firing Olsen.pdf
     31 - February 24, 2020 Traci Davis Deposition Transcript.pdf
22   32 - July 30, 2018 Letter From Doran.pdf
23   33 - December 13, 2018 Decision and Award.pdf
     34 - December 27, 2018 Email and Draft Settlement Agreement.pdf
24   35 - January 9, 2019 Letter from Reich.pdf
     36 - January 15, 2019 - Legal Recommended Course of Action.pdf
25
     37 - January 24, 2019 Letter from Holland and Davis.pdf
26   38 - February 8, 2019 Revised LOA.pdf
     39 - February 3, 2020 Letter from McNeill to Olsen.pdf
27   40 - WCSD Negotiated Agreement.pdf
28


                                            29
 Case 3:19-cv-00665-MMD-WGC Document 37 Filed 05/17/20 Page 30 of 30




 1                               CERTIFICATE OF SERVICE

 2

 3         Pursuant to FRCP 5, I certify that on the date shown below, I caused service to

 4 be completed of a true and correct copy of the foregoing pleading by:

 5
     ______      personally delivering;
 6
     ______      delivery via Reno/Carson Messenger Service;
 7

 8 ______        sending via Federal Express (or other overnight delivery service);

 9 ______        depositing for mailing in the U.S. mail, with sufficient postage affixed
10               thereto; or,

11     X         delivery via electronic means (fax, eflex, NEF, etc.) to:
12
                       ROBERT A. DOTSON, ESQ.
13                     JUSTIN C. VANCE, ESQ,
                       5355 Reno Corporate Dr., Ste 100
14                     Reno, Nevada 89511
15                     (775) 501-9400
                       Attorneys for Washoe County School District
16

17
                       KATHERINE F. PARKS, ESQ.
                       Thorndal Armstrong Delk Balkenbush & Eisinger
18                     6590 S. McCarran Blvd., Suite B
                       Reno, NV 89509
19
                       Attorney for Traci Davis
20

21               DATED this Sunday, May 17, 2020
22
                                                    By:___________________________
23                                                  LUKE BUSBY, ESQ.
                                                    NEVADA STATE BAR NO. 10319
24
                                                    316 CALIFORNIA AVE.
25                                                  RENO, NV 89509
                                                    775-453-0112
26                                                  LUKE@LUKEANDREWBUSBYLTD.COM
27                                                  ATTORNEY FOR PLAINTIFF

28


                                               30
